Citation Nr: 1402121	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-43 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to April 10, 2007, and in excess of 70 percent from April 10, 2007 and prior to April 16, 2008, for posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the Veteran, who had recognized Philippine guerrilla service from February 1945 to October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The claim for non-service-connected death pension benefits is rendered moot by the grant of service connection for the cause of the Veteran's death, and must be dismissed as a matter of law.

2.  The Veteran died in February 2009.

3.  An appeal for entitlement to a higher initial disability rating for PTSD prior to April 16, 2008, was pending at the time of the Veteran's death.

4.  The appellant is the Veteran's surviving spouse.

5.  The appellant filed a claim for accrued benefits in March 2009.

6.  For the entire rating period on appeal prior to April 16, 2008, the Veteran's PTSD was productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to non-service-connected death pension benefits is dismissed as moot.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3 (2013). 

2.  The request for substitution of the appellant as the claimant for an appeal of an initial disability rating for PTSD are met.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

3.  The criteria for a 100 percent disability rating for PTSD were met for the entire rating period prior to April 16, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension

In an April 2013 rating decision, the RO granted service connection for the cause of the decedent's death.  Death pension benefits are available only for non-service-connected deaths and are rendered moot by the grant of service connection for the cause of the Veteran's death.  38 C.F.R. § 3.3(b)(4).  Accordingly, the appellant's claim for non-service-connected death pension benefits must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
Substition as the Claimant

For deaths occurring on or after October 10, 2008, a person who would qualify as an accrued benefits beneficiary may be substituted for a deceased claimant if a request for substitution is received within one year of the death of the claimant.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The appellant is the Veteran's surviving spouse.  She filed a VA Form 21-534 in March 2009.  This VA Form is a general form for survivor benefits under DIC, death pension, and accrued benefits.  The Board finds that the appellant has satisfied the criteria for substitution as the claimant.  Although the RO did not address this matter, the Board's conclusion is favorable to the appellant.  No prejudice comes to her in the Board's determination.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In order to support a claim for substitution or accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a), 5121A; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); 38 C.F.R. § 3.1000(c).  

Prior to the Veteran's death, service connection was granted for posttraumatic stress disorder (PTSD) in a July 2006 rating decision; an initial disability rating of 30 percent was assigned.  In April 2007, within one year of the July 2006 rating decision, the Veteran filed a claim for an increased rating for his service-connected PTSD, alleging that the PTSD was worsening.  Updated VA treatment records were received, and a VA examination was conducted in May 2007.  The RO granted a 50 percent disability rating, effective from April 10, 2007, the date his allegation of worsening was received, in a September 2007 rating decision.  

If new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  The Veteran submitted evidence establishing entitlement to a higher disability rating for his service-connected PTSD within one year of the July 2006 rating decision.  Thus, the evidence submitted was new and material, and the original July 2006 rating decision did not become final.  Therefore, the original claim remained pending.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In April 2008, the Veteran filed a statement that he wanted to "appeal" the PTSD disability rating and submitted new medical evidence, including a letter from his VA treating psychiatrist.  The April 2008 statement is sufficient to constitute a timely Notice of Disagreement as to the disability rating assigned in the September 2007 rating decision.  38 C.F.R. §§ 20.201, 20.302 (2013).  

The RO mistakenly characterized the April 2008 Notice of Disagreement as a claim for an increased rating.  The RO granted a 100 percent disability rating, effective from April 16, 2008 in a June 2008 rating decision.  The award of a 100 percent disability rating constituted a complete grant of benefits as of April 16, 2008.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  The award did not represent a complete grant of benefits prior to April 16, 2008.  Accordingly, the Veteran's Notice of Disagreement remained valid and pending.  

The Veteran died in February 2009.  The April 2008 Notice of Disagreement as to the initial rating for PTSD prior to April 16, 2008 remained pending at the time of the Veteran's death.  Thus, a claim was pending such that substitution or accrued benefits may be warranted.  38 U.S.C.A. §§ 5121, 5121A.

Review of the record reveals the appellant filed a formal claim for death benefits, including accrued benefits, in March 2009, just one month after the Veteran's death.  Accordingly, under 38 U.S.C.A. § 5121A, her claim was timely filed for substitution or accrued benefits.  Substitution of the appellant as the claimant is warranted for the appeal for an increased initial disability rating for PTSD prior to April 16, 2008.

Initial Disability Rating for PTSD Prior to April 16, 2008

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Ratings for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130.  A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity.  Id.  A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Id.  A 100 percent schedular evaluation contemplates total occupational and social impairment.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  Id.  A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that, throughout the rating period on appeal, the evidence is at least in equipoise as to whether the Veteran's PTSD was productive of total occupational and social impairment.  The criteria for a higher evaluation of 100 percent were more nearly approximated for the entire rating period on appeal prior to April 16, 2008.  38 C.F.R. § 4.130.

Reviewing the evidence relevant to the rating period on appeal, VA treatment notes from April 2006 to April 2008 indicate severe anxiety and moderate depression, severe intrusive thoughts with flashbacks and nightmares.  An April 2006 note shows the assignment of a GAF score of 32, which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, as noted above.  Subsequent VA treatment notes from both April and August 2006 upgrade the degree of his depression to severe, and state that the Veteran continued to be "socially isolated" due to his difficulties dealing with his own anger.  These treatment notes also characterize his PTSD, overall, as being severe, supporting a disability rating higher than the 30 percent rating assigned at the time, and even higher than 50 percent.  These treatment notes do not, however, provide assessments of occupational functioning.  

At a May 2007 VA examination, the Veteran reported that he was more angry and irritable with people, lashing out at people verbally, up to several times per week.  He also reported a strong startle response to loud noises, and worsening memory and concentration.  He stated that, in his dreams, he wanted to kill someone, and that his wife had become afraid of him at night due to his lashing out.  The examiner stated that his PTSD symptoms of anger, irritability, and difficulty focusing his attention - symptoms that had been present and identified since April 2006 - would interfere with his ability to function effectively in social situations.  The examiner also stated that these symptoms had impaired his thought processes and ability to communicate effectively.  A GAF score of 33 was assigned, which, again, reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 38 was assigned for the prior year.  The report indicates that the Veteran retired in the late 1970's or early 1980's.  Further, the VA examiner stated that the Veteran had impairments in most areas of his life - socially, occupationally, and professionally - due to his PTSD symptoms.  This statement provides strong support for the assignment of a higher, 70 percent, disability evaluation, as it reflects the exact criteria for such a rating.  The examiner also indicated that the Veteran was not competent to manage his own VA benefits or own funds and needed a payee at that time.  The examiner also stated that the Veteran's thought processes and ability to communicate had been impaired by his PTSD.  Such a need reflects total impairment and provides support for the assignment of a 100 percent rating.  

Subsequent VA treatment notes through April 2008 indicate that the Veteran's report of PTSD symptoms remained consistent with those recorded in prior VA treatment notes.  

A VA psychiatrist wrote an April 16, 2008 letter in support of the Veteran's claim.  The psychiatrist reported that the Veteran suffered from insomnia, anger outbursts, social isolation, feelings of hopelessness and suicidal feelings.  The Veteran had symptoms such as intrusive thoughts, flashbacks, and nightmares.  The psychiatrist found that the Veteran had a current GAF score of 28, with a 30 for the prior year.  The RO assigned a 100 percent rating as of the date of this letter.  

In sum, the evidence relevant to the entire increased rating period is at least in relative equipoise as to whether there was total occupational and social impairment, as required for a 100 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  The evidence during this period reflects that the Veteran's PTSD was characterized by impaired impulse control, social isolation, irritability and anger, severe anxiousness and depression, chronic sleep impairment, severe intrusive thoughts with flashbacks and nightmares, and difficulty in establishing and maintaining effective relationships.  The May 2007 VA examination report indicates that the Veteran's thought processes were impaired and that he was mentally incompetent due to his PTSD.  The Veteran's symptoms were consistent throughout the period prior to April 2008, such that the Veteran was likely mentally incompetent throughout the period.  Thus, the level of occupational and social impairment demonstrated by the evidence for the entire rating period is more nearly approximated by the 100 percent rating category, with total social and occupational impairment, as described above.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent disability evaluation for PTSD were more nearly approximated for the entire rating period on appeal prior to April 16, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This represents a complete grant of the benefit sought on appeal based on substitution of the appellant as the claimant.  See 38 U.S.C.A. §§ 1155, 5121A.  Accrued benefits are an alternative, and more limited, method of obtaining the same benefits as may be awarded through substitution.  Cf. 38 U.S.C.A. § 5121.  Because the Board has awarded the benefit sought through substitution, consideration of accrued benefits is moot.  

Duties to Notify and Assist

VA bears obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  No amount of notice or assist can alter the outcome of the appeal for non-service-connected death pension; explanation of VA's compliance with those obligations is moot as well.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  With respect to the substitution or accrued benefits appeal, these benefits are alternatives to each other.  As the Board has awarded the maximum 100 percent disability rating for PTSD based on substitution of the appellant for the Veteran, discussion of duties to notify or assist are moot as to substitution as well as accrued benefits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

The issue of entitlement to non-service-connected death pension benefits is dismissed.

The request for substitution for the appellant as the claimant for an initial rating appeal for PTSD is granted.

Entitlement to a 100 percent disability rating for PTSD prior to April 16, 2008 is granted, subject to the laws and regulations governing the payment of monetary awards. 




____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


